PRESIDENCE DE LA REPUBLIQUE REPUBLIQUE DE GUINEE

SECRETARIAT GENERAL Travail — Justice — Solidarité
DU GOUVERNEMENT

DECRET
N° D/2005/...053..../PRG/SGG

ACCORDANT UNE CONCESSION MINIERE À GLOBAL ALUMINA

LE PRESIDENT DE LA REPUBLIQUE
Vu La Loi Fondamentale ;

Vu La Loi L95/036/CTRN du 30 juin 1995, portant Code Minier de la
République de Guinée ;

Vu La Loi N° 015/AN/2005 du 04 juillet 2005, ratifiant la
Convention de Base de GLOBAL ALUMINA ;

Vu Le Décret D/2004/081/PRG/SGG du 9 Décembre 2004, portant
nomination du Premier Ministre ;

Vu Les Décrets D/2004/010/PRG/SGG du 23 Février 2004, D/2004/
017/PRG/ SGG du 1er Mars 2004 et D/2005/019/PRG/SGG du
8 Mars 2005, portant Nomination des Membres du
Gouvernement ;

Vu Le Procès Verbal de la Réunion tenue à Paris les 26 et 27
Octobre 2005 entre l'Etat Guinéen et HALCO (Mining) Inc. ;

Sur recommandation du Ministère des Mines et de la Géologie,

DECRETE

Article 1”: Il est accordé à la Société GLOBAL ALUMINA,
conformément aux dispositions de la Convention de Base signée le 15
octobre 2004 avec l'Etat Guinéen, une Concession Minière de bauxite
pour lapprovisionnement de sa raffinerie d’alumine à Sangarédi,
Préfecture de Boké.
Article 2: Conformément aux plans à l'échelle 1/200.000 des
feuilles Kandiafara, Gaoual, Télimélé et Boffa (NC-28-XXII ; NC-28-
XXII; NC-28-XVII et NC-28-XVI), le périmètre de la Concession
Minière ainsi accordée est définie par les coordonnées
géographiques ci-dessous :

Points Latitude Nord Longitude Ouest
A 11° 10° CO" 14° 10’ 00"
B 11° 10’ 00" 13° 58’ 00"
C 11° 02° 00" 13° 58° 00"
D 11° 00’ 00" 13° 54° 00"
E 10° 55’ 00“ 13° 54’ 00“
F 10° 55° 00“ 14° 10’ 00“

La Concession Minière mentionnée ci-dessus, porte sur l’ensemble des
gisements  bauxitiques de la zone d'étude défini à l'Article 2 de la
Convention de Base et couvre une superficie totale de 690 kmr.

Article 3 : La ligne du Chemin de Fer de l'ANAIM, ses ouvrages de
franchissement et son emprise sur une bande de cinquante 50 mètres
de part et d'autre de l'axe central et sur toute la longueur qui traverse la
Concession Minière délimitée à l'Article 2 ci-dessus : est exclue du
domaine de la Concession Minière objet du présent Décret.

Article 4 : La durée de validité de la concession est fixée à Vingt
Cinq (25) ans, renouvelable conformément aux dispositions visées
à l'Article 34.22 de la Convention de Base entre la République de
Guinée et GLOBAL ALUMINA.

Article 5: La Société GLOBAL ALUMINA, titulaire de la Concession
Minière définie à l'Article 2 ci-dessus, a le droit exclusif de construire son
usine et d'y implanter les installations et équipements nécessaires aux
travaux d'exploitation et de transformation des réserves bauxitiques qui
s' y trouvent

Article 6 : GLOBAL ALUMINA titulaire de la Concession Minière définie
à l'Article 2 ci-dessus a l'obligation de réaliser la raffinerie d’alumine
suivant le chronogramme annexé à la Convention de Base.

Article 7 : Au titre de la présente concession minière, les obligations
de son titulaire, la Société GLOBAL ALUMINA, relatives au respect de
la réglementation de l'hygiène et de la sécurité des travailleurs, à la
préservation de l'environnement et à la remise en état des zones
affectées par les travaux, sont régies conformément aux dispositions
du Code Minier, du Code de l'Environnement et celles visées à
l'Article 20 de la Convention de Base signée le 15 octobre 2004.

Article 8 : La présente Concession est inscrite dans le Registre des
Titres Miniers ouvert à cet effet à la Division Informations
Géologiques et Minières (DIGM) du Centre de Promotion et de
* Développement Miniers (CPDM) sous le N° A/
2005/125/DIGM/CPDM/MMG.

Article 9 : Outre les dispositions mentionnées ci-dessus, le titulaire
(GLOBAL ALUMINA) est soumis au paiement :

- Des droits de timbre fixés à Quinze millions (15 000 000) de
Francs guinéens à verser au Trésor Public de la République de
Guinée:

- Des frais d'instruction des dossiers, fixés à Quatre cent mille
(400 000) Francs guinéens au compte du CPDM/MMG.

Article 10: Le Ministère des Mines et de la Géologie est chargé de
l'application du présent Décret.

Article 11: Le présent Décret prend effet à compter de la date de sa
signature et sera enregistré et publié au journal officiel dé la République.

Conakry, le...22/24/ 2005

GENERAL LANSANACONTE

REPUBLIQUE DE GUINEE MINISTERE DES MINES
Travail-Justice-Solidarité ET DE LA GEOLOGIE

CONCESSION BAUXITIQUE DE
GLOBAL ALUMINA

F

COORDONNEES GEOGRAPHIQUES DU SITE

Points Latitude Nord Longit. Ouest
14° 40° 00"
13° 58° 00"
13° 58° 0
Q 43° 54° 00"
10° 55° 00" 13° 54" 00"
10° 55° 00" 14° 10° 00"

Superficie totale: 690 Km?

Annexe au Décrêt Novembre 2005

S00Z 21QW8AON S1219$q ep sjeloig xne exeuuty

(4827 091vH 352)
) LONESLIPON ep 3849$Q np 32/0 euoz

Ge19$q ep zefoiq np 3efqo)
3SV47 09H uofuezxe,p ouoz

moronn gemree

(BSv31091vHisenc) |
19490,P 38199Q ep zefoi4 np 38fço |

Î

S13893Q 3 S13TOHd S3q S13740 SZLIS sz

: VNIANY 1V4079 suoz |
TN Rs SA
ee D. . _ moe
SI 1 | {ES6L uoqusauos , y, exeuuy)
à s el uoReylo[dxZ,p esjeuuis
(o1igng eurewog 8j suep inozsu quesres | | R ER Le HEHOIXE P E “$d
S8U0z Sep sjquesuz) :6 ‘J ‘a ‘p ‘o ‘q'e ) Î ke

Q NOILISOdSIQ

31907039 v1 30 13
[sav S3Q 3331SININ

1S3NO GHON NQ S3LIXNVa

SILepIoS-20nsnr-BAeu
33NIN9 30 3n0/1and3y

